DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: imaging device and positioning element in claim 1.
The limitations  “imaging device and positioning element in claim 1” are being interpreted under 112(f)  to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
For the purpose of examination: an imaging device is taken to be those types of imaging/light sources described in the specification section [1029] and the positioning element is taken to be those motors described in the specification section [1030]. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gareau (US 20110116694 A1)
Regarding claim 1, Gareau teaches a system (system of Fig. 1, Fig. 7A), comprising: 
a sample container (sample holder 110) configured to hold a biological tissue sample (e.g. sample 190), the sample container including an imaging window (window 132) having an imaging surface (sample surface 192) configured to contact the biological tissue sample (In step 610 the surface of a sample is contacted with a 1 milliMolar (mM, 1 mM=10.sup.-3 Molar) solution of acridine orange for 20 seconds, see [0101]); 
an imaging device (e.g. Laser 710 of Fig. 7A) configured to emit light toward the imaging window (Confocal microscope 700 also includes an Argon-ion laser 710 emitting in a wavelength range that 
a positioning element (e.g. stage 150 of Fig. 1) configured to move the imaging device relative to the imaging window (The holder is placed on the surface of platform 160 and moved laterally, parallel to platform 160 until the portion of the sample of interest is centered above the objective lens, see [0059]).
However, Gareau does not clearly teach in the same embodiment a processor operatively coupled to the imaging device and the positioning element, the processor configured to: receive data representative of the reflected portion of the light; determine a location of the imaging surface relative to the imaging device based on the received data; and move, via the positioning element, the imaging device to align a focal point associated with the imaging device relative to the imaging surface.
In another embodiment Gareau teaches a processor (e.g. computer 761 of Fig. 7C) operatively coupled to the imaging device and the positioning element (Fig. 7C depicts wherein the computer is connected to the laser 710 and the stage via Frame Grabber 766), the processor configured to: 
receive data representative of the reflected portion of the light (the reflectance light from both lasers is detected by the reflectance detector PAD.sub.R 722 and captured by software frame grabbers 766 in computer 761, see [0155]);
determine a location of the imaging surface relative to the imaging device based on the received data (The z-scan measures the position of the peak reflection intensity. The maximum intensity of the signal is always at the location of the glass interface with the tissue, see [0073]); and 
move, via the positioning element, the imaging device to align a focal point associated with the imaging device relative to the imaging surface (The sample is moved axially at a particular x-y location 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the confocal technique with a computer to provide a method for automatically correcting a focal plane of a confocal microscope includes determining a z position of maximum reflectance at each of three horizontal positions for a moving stage so faster time could be expected as suggested, see Gareau [0114].

Regarding claim 5, Gareau teaches the system of claim 1, wherein the processor is configured to determine a location of the imaging surface relative to the imaging device by: identifying a peak in the data representative of the reflected portion of the light, the peak representative of a portion of the reflected portion of the light reflected at the imaging surface (The z-scan measures the position of the peak reflection intensity. The maximum intensity of the signal is always at the location of the glass interface with the tissue, see [0073]); and determining the location of the imaging surface relative to the imaging device based on a location of the peak in the data representative of the reflected portion of the light (The three axial signal peak positions (e.g., 1685c, 1686 and 1687c), at the corresponding x-y positions are determined to deduce the tilt of plane 1680 relative to the focal plane, see [0073]).

Regarding claim 7, Gareau teaches the system of claim 1, wherein the positioning element includes one or more motors configured to move the imaging device along a plurality of axes (The 

Regarding claim 8, Gareau teaches the system of claim 1, wherein the processor is further configured to: image, via the imaging device, the biological tissue sample when the imaging device is at a plurality of locations relative to the imaging surface (z-scans are acquired at three locations indicated by x-y coordinates below three pointes 1681, 1682, 1683 represented by solid circles, in a tilted plane 1680, see [0072]); determine a location from the plurality of locations having an image with an intensity greater than that of the remaining locations from the plurality of locations (The z-scan measures the position of the peak reflection intensity. The maximum intensity of the signal is always at the location of the glass interface with the tissue, see [0073]); and move, via the positioning element, the imaging device to the location (The sample is moved axially at a particular x-y location (e.g., at y distance 1685a and x distance 1685b for point 1681) to determine an axial position (e.g., 1685c) with maximum intensity, see [0073]).

4.	Claims 2-4, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gareau (US 20110116694 A1) in view of Cong et al. (US 20050056787 A1).
Regarding claim 2, Gareau teaches the system of claim 1, the imaging device configured to emit the light through the aperture and detect the portion of the light reflected through the aperture (Confocal microscope 700 also includes an Argon-ion laser 710 emitting in a wavelength range that includes 488 nm, and a 488 nm selection filter 714… Also added to microscope 700 is a dichroic beamsplitter 734 to reflect only the fluorescence beam 730 into a new fluorescent channel. The 
However, Gareau does not teach further comprising a frame configured to support the sample container, the frame including an aperture configured to align with an outer portion of the imaging window, the imaging device configured to emit the light through the aperture and detect the portion of the light reflected through the aperture.
In an analogous art, Cong teaches further comprising a frame configured to support the sample container (detection cell unit 66 comprising two or more detection cells 64 can be formed in a support structure, generally indicated as support frame 500, see [0104]), the frame including an aperture configured to align with an outer portion of the imaging window (The upper support block can support and align a second end 73 of an elongated structure 70 (preferably a capillary waveguide 102), and can comprise, for example, a single monolithic block, or multiple plates, optionally including a gasket material or other deformable material between such multiple plates e.g., having apertures to accommodate the detection cells passing therethrough, for supporting the detection cells, see [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the confocal technique of Gareau with the apparatus of Cong to provide a method wherein the reflected or refracted energy provided by the detection cells can assist a detector in taking measurements with greater sensitivity and/or accuracy when performing measurements on the samples thereby allowing more probing analysis of samples as suggested, see Cong [0041].


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the confocal technique of Gareau with the apparatus of Cong to provide a method wherein the reflected or refracted energy provided by the detection cells can assist a detector in taking measurements with greater sensitivity and/or accuracy when performing measurements on the samples thereby allowing more probing analysis of samples as suggested, see Cong [0041].

Regarding claim 4, Gareau teaches the system of claim 1.
However, Gareau does not teach further comprising a frame including a plurality of plates the plurality of plates including: a first plate configured to couple to a portion of the sample container; and a second plate configured to couple to the imaging device such that the imaging device is disposed below the sample container within a cavity defined by the plurality of plates.
In an analogous art, Cong teaches further comprising a frame including a plurality of plates (The support frame 500 can comprise an upper support block 510, a lower support block 520, see [0104]), the plurality of plates including: a first plate configured to couple to a portion of the sample container (The upper support block can support and align a second end 73 of an elongated structure 70 (preferably a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the confocal technique of Gareau with the apparatus of Cong to provide a method wherein the reflected or refracted energy provided by the detection cells can assist a detector in taking measurements with greater sensitivity and/or accuracy when performing measurements on the samples thereby allowing more probing analysis of samples as suggested, see Cong [0041].

Regarding claim 12, Gareau teaches an apparatus (System of Fig. 1 and 7C), comprising: 
an imaging device (e.g. Laser 710 of Fig. 7C) configured to emit light toward the imaging window through the one or more apertures (Confocal microscope 700 also includes an Argon-ion laser 710 emitting in a wavelength range that includes 488 nm, and a 488 nm selection filter 714… Also added to microscope 700 is a dichroic beamsplitter 734 to reflect only the fluorescence beam 730 into a new fluorescent channel. The fluorescent channel includes a 488 nm rejection filter 735, lens 736 and avalanche photodiode 738 for detecting fluorescence emission intensity in the fluorescence beam, see [0108] and the objective lens features 30.times. magnification to provide a 430 .mu.m field-of-view. 
a positioning element (e.g. stage 150 of Fig. 1) configured to move the imaging device relative to the one or more apertures (The holder is placed on the surface of platform 160 and moved laterally, parallel to platform 160 until the portion of the sample of interest is centered above the objective lens, see [0059] and The objective lens features 30.times. magnification to provide a 430 .mu.m field-of-view. With a numerical aperture of 0.9, see [0110]).
a processor (e.g. computer 761 of Fig. 7C) operatively coupled to the imaging device and the positioning element (Fig. 7C depicts wherein the computer is connected to the laser 710 and the stage via Frame Grabber 766), the processor configured to: 
receive data representative of the reflected portion of the light (the reflectance light from both lasers is detected by the reflectance detector PAD.sub.R 722 and captured by software frame grabbers 766 in computer 761, see [0155]); 
determine a location of the imaging surface relative to the imaging device based on the received data (data (The z-scan measures the position of the peak reflection intensity. The maximum intensity of the signal is always at the location of the glass interface with the tissue, see [0073]); and
move, via the positioning element, the imaging device to align a focal point associated with the imaging device relative to the imaging surface (The sample is moved axially at a particular x-y location (e.g., at y distance 1685a and x distance 1685b for point 1681) to determine an axial position (e.g., 1685c) with maximum intensity. The three axial signal peak positions (e.g., 1685c, 1686 and 1687c), at the corresponding x-y positions are determined to deduce the tilt of plane 1680 relative to the focal plane 1690. The relative adjustments of the two automated set screws 1666a and 1666b are determined 
However, Gareau does not teach a frame including a plate configured to support a sample container that holds a biological tissue sample, the frame including one or more apertures aligned with a portion of an imaging window of the sample container. 
In an analogous art, Cong teaches a frame including a plate configured to support a sample container that holds a biological tissue sample (A detection cell unit 66 comprising two or more detection cells 64 can be formed in a support structure, generally indicated as support frame 500… The lower support block 520 can support a first end 71 of an elongated structure 70, and can comprise, for example, a base 80, a first seal plate 310 and a second seal plate 320, see [0104] and the detection system 10 typically includes one or more detection cells 64 for receiving the samples, see [0058]), the frame including one or more apertures aligned with a portion of an imaging window of the sample container (The upper support block can support and align a second end 73 of an elongated structure 70 preferably a capillary waveguide, and can comprise, for example, a single monolithic block, or multiple plates, optionally including a gasket material or other deformable material between such multiple plates e.g., having apertures to accommodate the detection cells passing therethrough for supporting the detection cells, see [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the confocal technique of Gareau with the apparatus of Cong to provide a method wherein the reflected or refracted energy provided by the detection cells can assist a detector in taking measurements with greater sensitivity and/or accuracy when performing measurements on the samples thereby allowing more probing analysis of samples as suggested, see Cong [0041].

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the confocal technique of Gareau with the apparatus of Cong to provide a method wherein the reflected or refracted energy provided by the detection cells can assist a detector in taking measurements with greater sensitivity and/or accuracy when performing measurements on the samples thereby allowing more probing analysis of samples as suggested, see Cong [0041].

Regarding claim 14, Gareau as modified by Cong teaches the apparatus of claim 12, wherein the frame is configured to support the imaging device and defines a cavity within which the imaging device is disposed (A detection cell unit 66 comprising two or more detection cells 64 can be formed in a support structure, generally indicated as support frame 500, see Cong [0104] and the reactor 26 illustrated is a typical flow-through reactor in that it includes a plurality of reaction chambers 30 that 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the confocal technique of Gareau with the apparatus of Cong to provide a method wherein the reflected or refracted energy provided by the detection cells can assist a detector in taking measurements with greater sensitivity and/or accuracy when performing measurements on the samples thereby allowing more probing analysis of samples as suggested, see Cong [0041].

Regarding claim 15, Gareau as modified by Cong teaches the apparatus of claim 12, wherein the processor is configured to determine a location of the imaging surface relative to the imaging device by: identifying a peak in the data representative of the reflected portion of the light, the peak representative of a portion of the reflected portion of the light reflected at the imaging surface (The z-scan measures the position of the peak reflection intensity. The maximum intensity of the signal is always at the location of the glass interface with the tissue, see Gareau [0073]); and determining the location of the imaging surface relative to the imaging device based on a location of the peak in the data representative of the reflected portion of the light (The three axial signal peak positions (e.g., 1685c, 1686 and 1687c), at the corresponding x-y positions are determined to deduce the tilt of plane 1680 relative to the focal plane, see Gareau [0073]).

Regarding claim 17, Gareau as modified by Cong teaches the apparatus of claim 12, wherein the positioning element includes one or more motors configured to move the imaging device along a plurality of axes (The platform mounting 170 includes a lens housing 172, a base 174, an objective lens 176, and a rod 178. The rod 178 connects the base 174 to a stepping motor so that the lens housing 172, .
5.	Claims 6, 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gareau in view of Quan et al. (US 20120242825 A1).
Regarding claim 6, Gareau teaches the system of claim 1, wherein: the imaging window further includes a bottom surface configured to be orientated toward the imaging device, the bottom surface spaced from the imaging surface by a thickness of the imaging window (When the sample holder is placed on the viewing platform, the viewable surface of the sample 192 is above the upper surface of the platform 160 by at least the thickness of holder window 132. Thus the thumbscrews are adjusted until the focal plane of objective lens 176 is parallel (or near parallel) to and above the upper surface of platform 160 by a desired tissue depth (e.g., 1 mm) plus the thickness of the window 132 and any offset between the window 132 and the bottom of the piston housing, see [0059]).
However, Gareau does not teach the data representative of the reflected portion of the light includes a first peak representative of a portion of the light reflected by the bottom surface and a second peak representative of a portion of the light reflected by the imaging surface, the first and second peaks separated by a distance equal to the thickness of the imaging window and the processor is configured to determine the location of the imaging surface based on the first and second peaks and a direction of the light relative to the bottom surface and the imaging surface.
In an analogous art, Quan teaches the data representative of the reflected portion of the light includes a first peak representative of a portion of the light reflected by the bottom surface and a second peak representative of a portion of the light reflected by the imaging surface, the first and second peaks separated by a distance equal to the thickness of the imaging window (The twin peaks are each associated with the detection of the top and bottom edges of the fiducial marking, such as a company logo. This bi-modal distribution can be characterized by a full width half magnitude, see 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the holder system of Gareau with the technique of Quan to provide an improved surface for elastomeric design and analysis as suggested, see Quan [0010].

Regarding claim 9, Gareau teaches the system of claim 1.
However, Gareau does not teach wherein the imaging window includes one or more registration indicia each configured to mark a location on the imaging window at which to emit the light for aligning the focal point relative to the imaging surface.
In an analogous art, Quan teaches wherein the imaging window includes one or more registration indicia each configured to mark a location on the imaging window at which to emit the light for aligning the focal point relative to the imaging surface (To compensate for such deformable characteristic, the present system includes at least one or more fiducial markings that have been placed in predetermined spatial locations to be used with image processing techniques. These fiducial markings allow for any inherent errors caused by the deformable characteristic, see [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the holder system of Gareau with the technique of Quan to provide an improved surface for elastomeric design and analysis as suggested, see Quan [0010].

Regarding claim 18, Gareau teaches a method (method of Fig. 16A and 16B), comprising: 

determining a location of an imaging surface of an imaging window of a sample container relative to an imaging device of the imaging system (The z-scan measures the position of the peak reflection intensity. The maximum intensity of the signal is always at the location of the glass interface with the tissue, see [0073]), the sample container configured to hold a biological tissue sample (a sample holder for compressing the sample against a viewing window is separated from a stage that is in fixed alignment with a focal plane of an objective lens of the confocal microscope, see [0052]); 
imaging, via the imaging device, the biological tissue sample at each location from the plurality of locations (z-scans are acquired at three locations indicated by x-y coordinates below three pointes 1681, 1682, 1683 represented by solid circles, in a tilted plane 1680, see [0072]);
determining a location from the plurality of locations having an image with an intensity greater than that of the remaining locations from the plurality of locations (The three axial signal peak positions (e.g., 1685c, 1686 and 1687c), at the corresponding x-y positions are determined to deduce the tilt of plane 1680 relative to the focal plane 1690, see [0073]); and moving, via the positioning element, the imaging device to the location (The sample is moved axially at a particular x-y location (e.g., at y distance 1685a and x distance 1685b for point 1681) to determine an axial position (e.g., 1685c) with maximum intensity, see [0073]).
However, Gareau does not teaches moving, via the positioning element, the image device to a plurality of locations.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pathology holder system of Gareau with the technique of Quan to provide an improved surface for elastomeric design and analysis as suggested, see Quan [0010].

Regarding claim 19, Gareau as modified by Quan teaches the method of claim 18, and Quan further teaches wherein the plurality of locations is a first plurality of locations, the location is a first location, and moving the image device to a plurality of locations includes moving the image device using coarse steps to the first plurality of locations (For example, the stage is moved by a selected amount in a first z-direction (.DELTA.z) by stepping the z-motor of the stage in a first selected direction, see [0132]), the method further comprising: moving, via the positioning element, the imaging device using fine steps to a second plurality of locations near the first location (At each stepped z-height, the processes 4810, 4820, 4830 and 4840 are performed. The process 4850 is repeated until the fiducial marking is determined to be located at the process 4840 or the stage reaches the end of its range of motion in the first z direction. If the stage reaches the end of its range of motion, the stage is returned to the initial position, [right arrow over (r)].sub.0 and the stage is stepped by .DELTA.z in a second selected z-direction, see [0132]); imaging, via the imaging device, the biological tissue sample at each location from the second plurality of locations (At the process 4930, an image of the fiducial marking is acquired. In one embodiment, the image is captured by a digital camera such as a Leica DC500, see [0153]); determining a second location from the second plurality of locations having an image with an intensity greater than that of the remaining locations from the second plurality of locations (At the process 4940, 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the holder system of Gareau with the technique of Quan to provide an improved surface for elastomeric design and analysis as suggested, see Quan [0010].

Regarding claim 20, Gareau as modified by Quan teaches the method of claim 18, wherein determining the location of the imaging surface includes: causing the imaging device to emit light at the imaging window (In step 920, a near-surface spot in the sample is illuminated with a light beam in a confocal microscope, see Gareau [0139]); receiving data representative of a portion of the light reflected by the imaging window (In step 940, emission intensity is detected from the spot in a second range of optical properties. For example, reflectance emission intensity from the spot is measured in a wavelength range below about 500 nm, e.g., at 488 nm, see Gareau [0141]); identifying a peak in the received data, the peak representative of a portion of the reflected portion of the light reflected at the imaging surface (The z-scan measures the position of the peak reflection intensity. The maximum intensity of the signal is always at the location of the glass interface with the tissue, see Gareau [0073]); and determining the location of the imaging surface based on a location of the peak in the received data (The three axial signal peak positions (e.g., 1685c, 1686 and 1687c), at the corresponding x-y positions are determined to deduce the tilt of plane 1680 relative to the focal plane, see Gareau [0073]).




6.	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gareau in view of Cong and further in view of Quan et al. (US 20120242825 A1).
Regarding claim 16, Gareau as modified by Cong teaches the apparatus of claim 12.
However, Gareau and Cong do not teach wherein: the data representative of the reflected portion of the light includes a first peak representative of a portion of the light reflected by a bottom surface of the imaging window and a second peak representative of a portion of the light reflected by the imaging surface, the first and second peaks separated by a distance equal to a thickness of the imaging window; and the processor is configured to determine the location of the imaging surface based on the first and second peaks and a direction of the light relative to the bottom surface and the imaging surface.
In an analogous art, Quan teaches wherein: the data representative of the reflected portion of the light includes a first peak representative of a portion of the light reflected by a bottom surface of the imaging window and a second peak representative of a portion of the light reflected by the imaging surface, the first and second peaks separated by a distance equal to a thickness of the imaging window (The twin peaks are each associated with the detection of the top and bottom edges of the fiducial marking, such as a company logo. This bi-modal distribution can be characterized by a full width half magnitude, see [0168]); and the processor is configured to determine the location of the imaging surface based on the first and second peaks and a direction of the light relative to the bottom surface and the imaging surface (The coarse nature of the z-axis position determined by the process 4802 is evident, as the peak of the focus score distributions are located approximately 20 .mu.m from z.sub.f, see [0166]).
.

7.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gareau in view of Ji et al. (US 20090067458 A1). 
Regarding claim 10, Gareau teaches the system of claim 1.
However, Gareau does not teach wherein the imaging window includes an image contrast coating disposed along the imaging surface, the image contrast coating configured to increase a portion of the light being reflected at the imaging surface.
In an analogous art, Ji teaches wherein the imaging window includes an image contrast coating disposed along the imaging surface, the image contrast coating configured to increase a portion of the light being reflected at the imaging surface (The region 315 is made of a substrate 355 having an index of refraction n.sub.1 greater than 1 and the region 320 is a cavity 360 that is filled with air having an index of refraction n.sub.2 equal to 1 …the reflecting surface 305 is formed on a top surface of the fused silica substrate 355 as a coating 365 that is fully reflective at the wavelength of the light from laser, and the reflecting surface 310 is formed as a separate mirror 370 that is placed at the bottom of the cavity 360. The coating 365 can be applied in a central region of the top surface of the substrate 355, see [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the holder system of Gareau with the laser of Ji to provide a system wherein damage mechanisms based on ultrafast excited state kinetics may therefore be eliminated or significantly reduced when using the splitter system due to the fact that the time 
Regarding claim 11, Gareau as modified by Quan teaches the system of claim 10, and Quan further teaches wherein the imaging window further includes: a bottom surface configured to be orientated toward the imaging device (The regions 215, 220 are parallel with each other and are sandwiched between the two reflecting surfaces, see [0074]); and an anti-reflection coating disposed along the bottom surface and configured to reduce a portion of the light being reflected at the bottom surface (the surface surrounding the coating 365 can be either coated with an anti-reflecting coating or can be uncoated to allow the light to pass through the top surface of the substrate 355 along paths 275 and 260. Moreover, the partially reflective interface 325 is formed as a coating 375 on a bottom surface of the fused silica substrate 355, see [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the holder system of Gareau with the laser of Ji to provide a system wherein damage mechanisms based on ultrafast excited state kinetics may therefore be eliminated or significantly reduced when using the splitter system due to the fact that the time between sub-pulses is greater than the molecular excited state relaxation time as suggested, see Ji [0141].
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shakespeare et al. (US 20100113900 A1) discloses methods and devices for performing measurements with optical coherence tomographic techniques, and in some instances particularly for detecting analytes using optical coherence tomography.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         

/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641